Citation Nr: 1506324	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2014.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that the Veteran served within the land borders or on the inland waterways of the Republic of Vietnam during his active duty service, or that he was exposed to herbicides while on active duty.  

2.  The most probative evidence of record does not establish that the Veteran's diabetes mellitus, type II, was initially demonstrated within one year of service, or is otherwise related to service.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).
 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

An August 2012 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  Although the record does not contain treatment records from one private clinic where the Veteran received treatment in the 1970s, the Veteran has stated that this clinic no longer exists.  A remand to attempt to obtain these records is unnecessary as it would result in additional delay with no benefit flowing to the Veteran.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

A VA examination was not conducted as there is no competent and credible evidence of record that the Veteran was exposed to herbicides in service, or an indication that his diabetes mellitus, type II, is otherwise causally related to active service or any event therein.  Therefore, a VA examination is not warranted.  See McLendon v Nicholson, 20 Vet. App. 79 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Vietnam Veterans of America.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury, including potential exposure to herbicides, and whether the Veteran's current disability is related to his service, and in so doing noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any extant evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  
Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. §3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including diabetes mellitus, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not so exposed during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period). 

Diseases entitled to the herbicide presumption include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e) (2014). 

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis of the Herbicide Presumption

The Veteran served on the USS Yorktown during the Vietnam era.  The ship remained in the ocean, or "blue water," and the Veteran never entered the land mass of Vietnam or its inland waterways.  Nonetheless, the Veteran has several theories of how he may have been exposed to herbicides.  He has testified in his hearing that while he was standing on the deck of the ship within eyesight of Vietnam, he felt something hit him in the face from the waves, which he believes could have been herbicides.  He also testified he believes he may have come in contact with herbicides because his ship came within sight of shore to aid a destroyer running aground.  He has also asserted that he may have been exposed to herbicides because he served aboard an aircraft carrier, and the aircraft aboard flew over Vietnam.  He has also advanced a theory that herbicides may have been present in the ocean water off the coast of Vietnam, which was desalinated for use as drinking water by the Veteran and others aboard the ship.  

As to the Veteran's contention that his ship coming within eyesight of the coast of Vietnam indicates that he was exposed to herbicides, the United States Court of Appeals for the Federal circuit has upheld a determination that a Veteran who served in Vietnamese coastal waters had not "served in the Republic of Vietnam," for purposes of the presumptive provisions of the Agent Orange Act.  See Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008).  As the Veteran served in coastal waters, he does not qualify for the presumption of exposure to herbicides.  

The Board recognizes the article submitted by the Veteran asserting that Veterans with "blue water" service had the potential for herbicide exposure with health risks comparable to their ground troop and "brown water" counterparts.  However, this article is too general in nature to provide, alone, the necessary evidence to show that the Veteran was exposed to herbicides while onboard the USS Yorktown.  An article must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss relationships with a degree of certainty for the facts of a specific case.  See Sacks v. West, 11 Vet. App. 314, 316-17  (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  The article in the current case does not provide statements for the facts of the Veteran's specific case, and does not show to any degree of specificity that the Veteran was exposed to herbicides on the USS Yorktown.  

As to the Veteran's assertion regarding a mysterious substance that struck him in the face while he was within sight of the coast of Vietnam, the Veteran has suggested that this substance may have been herbicides.  However, as the Veteran was unable to identify the substance, his assertion is mere speculation.  Moreover, the Veteran has not demonstrated particular training that would make him competent to identify herbicides.  The Veteran's speculation is not sufficient to demonstrate that the Veteran was exposed to herbicides in Vietnam.  

The Veteran has also asserted that he may have been exposed to herbicides through the drinking water as the USS Yorktown desalinated water from the ocean surrounding Vietnam to be used for drinking.  The Veteran has not offered affirmative evidence indicating that his drinking water was contaminated with herbicides, but rather relies upon speculation that such contamination was possible.  In so doing, the Veteran's contention seeks to essentially expand the statutory presumption of herbicide exposure to waters offshore Vietnam.  This matter has been finally settled by Haas v. Peake. Supra.  In upholding VA's requirement that a veteran must have been present within the land borders of Vietnam, the Federal Circuit essentially reaffirmed the VA's discretion to maintain a "bright line" rule against those claiming presumptive exposure to herbicides via runoff into the sea or spray drift in the air off the coast.  Accordingly, the Board rejects the Veteran's argument that alleged exposure to herbicides via seawater off the coast of Vietnam should be presumed.  

The Veteran has also asserted that he may have been exposed to herbicides because the USS Yorktown carried aircraft that flew over Vietnam.  The record contains a memorandum from the Joint Service Records Research Center (JSSC) stating that the JSRRC has found no evidence that indicates that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides, and that the JSSRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the record does not reflect that the Veteran was exposed to herbicides due to aircraft on the USS Yorktown.  

As the Veteran did not serve on the land mass of the Republic of Vietnam or its inland waterways, and the record does not contain competent and credible evidence of exposure to herbicides, the Board finds that the Veteran was not exposed to herbicides during service.  Therefore, the Veteran is not entitled to service connection based on the herbicides presumption.  

Analysis of Direct Service Connection and Chronic Disease Presumption

The Veteran has also asserted that he has experienced irregular blood sugar since his twenties, and that he was told by a doctor that he was prediabetic.  The Veteran's wife also submitted a letter stating that the Veteran's doctor told him he was pre-diabetic in the early seventies.  Unfortunately, as has been discussed above, treatment records from this doctor are not available.  The Veteran is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's statement that he was told he was pre-diabetic at some point in his early twenties or in the 1970s does not establish that the Veteran's diabetes mellitus was incurred in service, or manifested itself to a compensable degree within a year of service.  The Veteran's October 1969 separation examination reflects urinalysis with negative sugar findings, and does not indicate that the Veteran was prediabetic or had irregular blood sugar levels in service.  The Veteran's service treatment records (STRs) similarly do not contain a record of diabetes or irregular blood sugar.  Therefore, the most probative evidence of record does not indicate that the Veteran's diabetes mellitus was incurred in service.  

The Board also notes that even if the Veteran had been diagnosed as prediabetic within one year of service, presumptive service connection for a chronic disease under 38 C.F.R. § 3.307 would not apply.  In order to be service-connected under 38 C.F.R. § 3.307, a disease must become manifest to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).  In order to be assigned a rating of 10 percent, the Veteran would need diabetes mellitus manageable by restricted diet only.  38 C.F.R. § 4.120, Diagnostic Code 7913.  A diagnosis of prediabetes or irregular blood sugar would not meet that requirement even if it occurred within a year of the Veteran's service, which in any event has not been established.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for diabetes mellitus, type II, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. 
§ 3.102.  



ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


